The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                        June 8, 2015

                                   No. 04-14-00378-CR

                                  Roberto GARCIA, JR.,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 13-04-10924-CR
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice

    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is hereby
GRANTED.

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of June, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court